DISSENTING OPINION
Donlon, Judge:
While there is some indication in the record that plaintiff may have thought the issues in this case are not the same as those in Bercut-Vandervoort & Co., Inc. v. United States, protest No. 192781-K, decided concurrently herewith (C. D. 1877), I agree with the majority that the record as a whole confirms that the issues in the two cases are the same. For the reasons stated in my dissenting opinion in that case, I dissent from the decision of the majority here.
The case should be restored to calendar to permit the parties to develop the record and argue as to application of tax, in conformity with section 615 of the Revenue Act of 1951.